             Case 3:18-bk-04194-JAF         Doc 165         Filed 04/07/21   Page 1 of 4



                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION

IN RE:                                        :
                                              :            CHAPTER 12 BANKRUPTCY
KINNEY FARMS, INC.,                           :            CASE NO.: 3:18-bk-04194-JAF
                                              :
         Debtor.                              :


 EVIDENTIARY SUBMISSION OF WRITTEN DECLARATIONS REQUIRED BY FEDERAL
RULES OF EVIDENCE 902(11) AND THE ORDER SCHEDULING TRIAL (DOC. 159) IN THE
   CONTESTED MATTER ARISING FROM CONFIRMATION OF CHAPTER 12 PLAN


         COMES NOW Conterra Holdings, LLC, as servicing agent for Rooster Capital LLC, a

Delaware Limited Liability Company (hereinafter “Conterra”) and files this its Evidentiary

Submission of Written Declarations Required by Federal Rules of Evidence 902(11) and the Order

Scheduling Trial (Doc. 159) in the Contested Matter Arising from Confirmation of Chapter 12

Plan and shows the following:

                                                    1.

         On or about August 5, 2020, Kinney Farms, Inc. filed its Debtor’s Chapter 12 Plan – Initial

Plan (Doc. 125).

                                                    2.

         On or about September 9, 2020, Conterra filed its Conterra Holdings, LLC’s Objection to

Confirmation of Debtor’s Chapter 12 Plan (Doc. 129).

                                                    3.

         On or about March 14, 2021, Debtor filed its Debtor’s Amended Chapter 12 Plan (Doc.

156).




                                                  Page 1
           Case 3:18-bk-04194-JAF            Doc 165    Filed 04/07/21   Page 2 of 4




                                                 4.

       On March 16, 2021, this Court entered its Order Scheduling Trial (Doc. 159), scheduling

the trial of the contested matter arising from the Confirmation of Chapter 12 Plan and stating

certain deadlines, including the deadline for filing declarations related to Federal Rules of

Evidence 902(11).

                                                 5.

       Pursuant to Federal Rules of Evidence 902(11) and pursuant to the Order Scheduling Trial,

Conterra files the following declarations:

   (1) The Business Records Certificate for Great American Insurance Company, attached hereto

       as Exhibit “1”; and

   (2) The Business Records Certificate for Agri-General Insurance Company, attached hereto as

       Exhibit “2.”

WHEREFORE, in compliance with Federal Rules of Evidence 902(11) and this Court’s Order

Scheduling Trial, Conterra hereby files the foregoing and attached declarations.

       RESPECTFULLY SUBMITTED this 7th day of April 2021.

                                      MOORE, CLARKE, DuVALL & RODGERS, P.C.

                                      By:       /s/ Matthew E. Eutzler
                                              MATTHEW E. EUTZLER
                                              Florida State Bar Number: 50665
                                              DAVID A. GARLAND
                                              Georgia State Bar Number: 005680
                                              (Admitted Pro Hac Vice)
                                              Attorneys for Conterra Holdings, LLC, as Servicing
                                              Agent for Rooster Capital LLC, a Delaware Limited
                                              Liability Company
                                              P.O. Box 4540
                                              2611 N. Patterson Street, 2nd Floor (31602)
                                              Valdosta, Georgia 31604-4540
                                              Telephone: (229) 245-7823
                                              Facsimile: (229) 245-7825
                                              Email:          meutzler@mcdr-law.com;
                                                              dgarland@mcdr-law.com

                                               Page 2
             Case 3:18-bk-04194-JAF          Doc 165         Filed 04/07/21     Page 3 of 4



                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE MIDDLE DISTRICT OF FLORIDA
                                  JACKSONVILLE DIVISION

IN RE:                                         :
                                               :            CHAPTER 12 BANKRUPTCY
KINNEY FARMS, INC.,                            :            CASE NO.: 3:18-bk-04194-JAF
                                               :
         Debtor.                               :
                                               :


                                        CERTIFICATE OF SERVICE


         THIS WILL CERTIFY that the following parties have been served with the following Evidentiary

Submission of Written Declarations Required by Federal Rules of Evidence 902(11) and the Order

Scheduling Trial (Doc. 159) in the Contested Matter Arising from Confirmation of Chapter 12 Plan by

electronic service through CM/ECF, via hand-delivery within our firm, and/or by depositing a copy in the

United States Mail with sufficient postage affixed thereon to assure delivery to the individuals and/or

entities on the attached Exhibit “A”:

         This 7th day of April 2021.

                                                MOORE, CLARKE, DuVALL & RODGERS, P.C.

                                                /s/ Matthew E. Eutzler
                                                MATTHEW E. EUTZLER
                                                Florida State Bar Number: 50665
                                                Attorneys for Conterra Holdings, LLC, as Servicing Agent for
                                                Rooster Capital LLC, a Delaware Limited Liability Company




                                                   Page 3
             Case 3:18-bk-04194-JAF              Doc 165        Filed 04/07/21     Page 4 of 4



                                                EXHIBIT “A”

Kinney Farms, Inc.
P.O. Box 1505
Bunnel, FL 32110
Debtor

Scott W. Spradley
Law Offices of Scott W. Spradley, P.A.
109 South 5th Street
P.O. Box 1
Flagler Beach, FL 32136
Attorney for Debtors
Email: scott@flaglerbeachlaw.com

Noel R Boeke on behalf of Creditor Nutrien Ag Solutions, Inc.
noel.boeke@hklaw.com, wendysue.henry@hklaw.com

Scott E Bomkamp on behalf of U.S. Trustee United States Trustee - JAX 11
scott.e.bomkamp@usdoj.gov

Matthew E Eutzler on behalf of Creditor Conterra Agricultural Capital
meutzler@mcdr-law.com, kporter@mcdr-law.com

Matthew E Eutzler on behalf of Creditor Conterra Holdings, LLC, as Servicing Agent for U.S. Bank National
Association, as Custodian/Trustee for Federal Agricultural Mortgage Corporation
meutzler@mcdr-law.com, kporter@mcdr-law.com

Matthew E Eutzler on behalf of Creditor as Servicing Agent for Rooster Capital LLC Conterra Holdings, LLC
meutzler@mcdr-law.com, kporter@mcdr-law.com

David A Garland on behalf of Creditor Conterra Holdings, LLC, as Servicing Agent for U.S. Bank National
Association, as Custodian/Trustee for Federal Agricultural Mortgage Corporation
dgarland@mcdr-law.com

David A Garland on behalf of Creditor as Servicing Agent for Rooster Capital LLC Conterra Holdings, LLC
dgarland@mcdr-law.com

Robert Bruce George on behalf of Creditor Farm Credit of Florida, N.A.
rgeorge@thelilesfirm.com, aperry@thelilesfirm.com;rmittauer@thelilesfirm.com

Douglas W Neway - Chapter 12 Trustee
dneway@ch13jaxfl.com, tnewsome@ch13jaxfl.com

Scott W Spradley on behalf of Debtor Kinney Farms, Inc.
scott@flaglerbeachlaw.com, suzy@flaglerbeachlaw.com;danielle@flaglerbeachlaw.com

United States Trustee - JAX 11
USTP.Region21.OR.ECF@usdoj.gov




                                                     Page 4
